United States Navy–Marine Corps
           Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                    Philip E. YBANEZRAMIREZ
                    Corporal (E-4), U.S. Marine Corps
                               Appellant

                              No. 201800344

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
                           Decided: 21 March 2019.
                              Military Judge:
                Lieutenant Colonel Keith A. Parrella, USMC.
   Sentence adjudged 20 August 2018 by a special court-martial con-
   vened at Camp Lejeune, North Carolina, consisting of a military judge
   sitting alone. Sentence approved by convening authority: reduction to
   E-1, confinement for 6 months, * and a bad-conduct discharge.
                               For Appellant:
                 Lieutenant Colonel Lee C. Kindlon, USMCR.
                                For Appellee:
                             Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   *  The Convening Authority suspended confinement in excess of 120 days pursu-
ant to a pretrial agreement.
              United States v. YbanezRamirez, No. 201800344


                  Before HUTCHISON, TANG, and GEIS
                         Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2